Title: To Thomas Jefferson from Louis André Pichon, 25 March 1804
From: Pichon, Louis André
To: Jefferson, Thomas


          
            G. Town 25th. March 1804.
          
          Mr. Pichon presents his respects to the President of the United States & regrets exceedingly that notwithstanding his anxious Sollicitations to the Consul at Baltimore on the Subject of the wine—he has not yet been able to learn whether and how much wine he was to expect. Therefore, Mr. Pichon recommends to the President to order from Norfolk the quantity he chuses without reference to the other Source, as Mr. P. is afraid that thro’ the neglect of Mr. Sotin the other Supply is very precarious.
        